Exhibit Certification Pursuant to Section 906 of Title 18 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report on Form 10-Q of I.C. Isaacs & Company, Inc. for the quarter ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes- Oxley Act of 2002, that: (i) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (ii) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 18, 2008 By: /s/Robert S. Stec Robert S. Stec, Chief ExecutiveOfficer By: /s/Timothy J. Tumminello Timothy J. Tumminello, Interim Principal Financial Officer
